DALIANIS, C.J.,
dissenting. Because I cannot agree with the majority that the request for self-representation made by the defendant, Robert Towle, was clear and unequivocal, I, respectfully, dissent.
Whether a defendant has clearly and unequivocally requested self-representation is a question of fact. See Randolph v. Cain, 412 Fed. App’x 654, 657-58 (5th Cir. 2010) (citing cases); Fields v. Murray, 49 F.3d 1024, 1032 (4th Cir. 1995) (en banc); Hamilton v. Groose, 28 F.3d 859, 862 (8th Cir. 1994); United States v. Kienenberger, 13 F.3d 1354, 1356 (9th Cir. 1994). But see State v. Flanagan, 978 A.2d 64, 74-75 (Conn. 2009) (holding that whether defendant clearly and unequivocally requested self-representation is mixed question of law and fact to be reviewed de novo). This is because determining whether the defendant’s request is clear and unequivocal “involves factual determinations [that are] difficult, if not impossible, to *815make from a silent paper record.” Edwards v. Com., 644 S.E.2d 396, 402 (Va. Ct. App. 2007). “Whether a... request [for self-representation] is ‘clear and unequivocal’ involves much more than simply measuring how emphatically it has been asserted.” Id. at 401. As the Fourth Circuit Court of Appeals has explained:
The clarity and unequivocality of a defendant’s expression is determined not only by the words he speaks, but by his way of speaking them and his manner, and demeanor when he is speaking; undeniably, the same words can express different degrees of certainty depending on how they are spoken. A transcript of the . . . trial court proceedings can reveal neither the way a defendant spoke when he indicated his desire to represent himself nor the manner and demeanor he assumed at the time of this indication.
Fields, 49 F.3d at 1031. “In determining whether a defendant’s statement is clear and unequivocal, courts have looked at the overall context of the proceedings.” People v. Burton, 703 N.E.2d 49, 59 (Ill. 1998); see Com. v. Davido, 868 A.2d 431, 439 (Pa. 2005) (inquiry regarding whether request for self-representation is clear and unequivocal is fact-intensive and is based upon totality of circumstances surrounding request). “We will uphold the trial court’s factual findings provided that the evidence supports them and they are not unlawful.” State v. Glenn, 160 N.H. 480, 489-90 (2010).
“To invoke the right to self-representation, a defendant need not recite some talismanic formula.” State v. Sweeney, 151 N.H. 666, 670 (2005) (quotation omitted); see Dorman v. Wainwright, 798 F.2d 1358, 1366 (11th Cir. 1986); Buhl v. Cooksey, 233 F.3d 783, 792 (3d Cir. 2000). Rather, a defendant seeking self-representation must “do no more than state his request, either orally or in writing, unambiguously, to the court so that no reasonable person can say that the request was not made.” Dorman, 798 F.2d at 1366; Buhl, 233 F.3d at 792 (“[T]he law simply requires an affirmative, unequivocal, request, and does not require that request to be written or in the form of a formal motion filed with the court.”).
The requirement that a request to proceed pro se be clear and unequivocal serves at least two purposes. “First, it acts as a backstop for the defendant’s right to counsel, by ensuring that [he] . . . does not inadvertently waive that right through occasional musings on the benefits of self-representation.” Adams v. Carroll, 875 F.2d 1441, 1444 (9th Cir. 1989). “This protection against an inadvertent waiver of the right to counsel is especially important because representation by counsel does not merely tend to ensure justice for the individual criminal defendant, it marks the *816process as fair and legitimate, sustaining public confidence in the system and in the rule of law.” United States v. Frazier-El, 204 F.3d 553, 559 (4th Cir. 2000) (quotation omitted).
Second, the requirement “serves an institutional purpose: It prevents a defendant from taking advantage of the mutual exclusivity of the rights to counsel and self-representation.” Adams, 875 F.2d at 1444; see United States v. Cromer, 389 F.3d 662, 683 (6th Cir. 2004) (“Requiring an articulate and unmistakable demand of the right to proceed pro se decreases the danger of a savvy defendant manipulating these two mutually exclusive rights to put the [trial] court in a Catch-22.”). “A defendant who vacillates at trial between wishing to be represented by counsel and wishing to represent himself could place the trial court in a difficult position.” Adams, 875 F.2d at 1444. “If the court appoints counsel, the defendant could, on appeal, rely on his intermittent requests for self-representation in arguing that he had been denied the right to represent himself; if the court permits self-representation, the defendant could claim he had been denied the right to counsel.” Id. “The requirement of unequivocality resolves this dilemma by forcing the defendant to make an explicit choice. If he equivocates, he is presumed to have requested the assistance of counsel.” Id.-, see Tuitt v. Fair, 822 F.2d 166, 174 (1st Cir. 1987) (“Where the two rights are in collision, the nature of the two rights makes it reasonable to favor the right to counsel which, if denied, leaves the average defendant helpless.”).
Courts “indulge in every reasonable presumption against waiver of counsel.” State v. Davis, 139 N.H. 185, 190 (1994) (quotations omitted); accord Buhl, 233 F.3d at 790; United States v. Woodard, 291 F.3d 95, 106, 109 (1st Cir. 2002) (right to counsel is paramount). “In ambiguous situations created by a defendant’s vacillation or manipulation, we must ascribe a ‘constitutional primacy’ to the right to counsel because this right serves both the individual and collective good, as opposed to only the individual interests served by protecting the right of self-representation.” Frazier-El, 204 F.3d at 559. “At bottom, the [constitutional] right to self-representation is not absolute ...” Id. While it “exists to affirm the dignity and autonomy of the accused and to allow the presentation of what may, at least occasionally, be the accused’s best possible defense[,] [t]he right does not exist... to be used as a tactic for delay, for disruption, for distortion of the system, or for manipulation of the trial process.” Id. at 560 (quotation and citations omitted); see Faretta v. California, 422 U.S. 806, 834 n.46 (1975). “A trial court must be permitted to distinguish between a manipulative effort to present particular arguments and a sincere desire to dispense with the benefits of counsel.” Frazier-El, 204 F.3d at 559; see Martinez v. Court of Appeal of Cal. Fourth Appellate Dist., 528 U.S. 152, 162 (2000) (“[T]he *817government’s interest in ensuring the integrity and efficiency of the trial at times outweighs the defendant’s interest in acting as his own lawyer.”).
Consistent with these principles, numerous courts have ruled that a court may properly deny a defendant’s request for self-representation if the request is intended to manipulate the court or delay the proceedings. See United States v. Bush, 404 F.3d 263, 271-72 (4th Cir. 2005) (request made to manipulate court or delay proceedings is deemed not to be clear and unequivocal); United States v. Mackovich, 209 F.3d 1227, 1237 (10th Cir. 2000) (affirming denial of request for self-representation made two weeks before scheduled trial date when evidence in record supported district court’s conclusion that request was “merely a tactic for delay”). But cf. United States v. Welty, 674 F.2d 185, 189 (3d Cir. 1982) (“[E]ven well-founded suspicions of intentional delay and manipulative tactics can provide no substitute for the inquiries necessary to protect a defendant’s constitutional rights.”). Put another way, courts have ruled that it is proper to deny a request for self-representation that is insincere. People v. Marshall, 931 P.2d 262, 271 (Cal. 1997) (Faretta’s emphasis “on the defendant’s knowing, voluntary, unequivocal, and competent invocation of the right suggests that an insincere request. . . may be denied.”).
I find United States v. Manthey, 92 Fed. App’x 291, 295 (6th Cir. 2004), instructive. In that case, the defendant requested permission to proceed pro se at the end of the pretrial at which he had asked the court to release him immediately because of his previous counsel’s ineffectiveness. Manthey, 92 Fed. App’x at 295. When the court instead appointed new counsel, the defendant said that he wanted to defend himself so that his trial would not be delayed. Id. The defendant never repeated that request at later pretrials or during trial. Id. The appellate court ruled that the defendant’s “single, off-the-cuff remark” was not “the clear and unequivocal request to proceed pro se required by Faretta.” Id.
Similarly, in Davido, 868 A.2d at 439, the defendant requested that new counsel be appointed and stated that if new counsel was not appointed, the defendant would have “no other alternative but to [exercise] [his] 6th amendment [right] to represent [him]self and have [the attorney] as [his] assistant.” (Quotation omitted.) The trial court denied the defendant’s request for a new attorney and to represent himself. Id. Based upon its review of “the totality of the circumstances surrounding the request,” the Pennsylvania Supreme Court ruled that the defendant did not invoke his right to self-representation. Id. The court observed that the defendant’s letter was focused upon his request for new counsel and his “request to proceed pro se was posed as his only alternative if he was not afforded new counsel.” Id. at 440. Thus, the court ruled, “it was employed as a bargaining device, rather than as a clear demand for self representation.” Id.
*818With these tenets in mind, I now turn to whether the trial court erred when it impliedly found that the defendant’s request to proceed pro se was neither unequivocal nor clear. See State v. Silva, 158 N.H. 96, 102 (2008) (court assumes that trial court made all findings necessary to support its decision); Marshall, 931 P.2d at 273-74 (‘We have found no case that declares that unless the trial court made a factual finding on the record explaining its reason for denying a motion for self-representation, the reviewing court must conclude that no proper basis existed for denying the motion or that the defendant’s right of self-representation was infringed.”).
The majority asserts that the defendant’s request to represent himself was “affirmative and unequivocal, even though it was conditional.” The majority contends that “the defendant was essentially saying that if the court would not dismiss his lawyer or grant a continuance, then he wanted to represent himself.”
Even if I were to agree, arguendo, “that an assertion of Faretta rights may be efficacious even if it is only made on the condition that another requested and preferred form of relief be deprived,... this does not mean that a conditional assertion of Faretta rights is always efficacious.” Jordan v. Ficco, 134 Fed. App’x 452, 454 (1st Cir. 2005) (citation omitted). Under the majority’s own analysis, the defendant conditioned his request for self-representation upon the trial court’s denial of his request to dismiss his lawyer (and appoint a new one) or to grant a continuance. However, the trial court granted the defendant a four-week continuance until January 25th. Thus, he received the alternative relief he requested. Although the trial court interpreted the defendant’s request as a motion for a continuance beyond January 25th, the defendant did not say this. Rather, he asked only “for a continuance just so long enough to gather [his] exculpatory evidence” and review his case with counsel.
When, as in this case, “the alleged assertion of Faretta rights is clearly conditioned on the denial of a preferred form of requested relief involving counseled representation,” and when, as in this case, the trial court has granted the defendant the preferred form of relief (here, a continuance), “without subsequent objection or renewal of the request for self representation, it would undermine the Sixth Amendment to treat the conditional assertion of Faretta rights as efficacious.” Id. I am “unwilling to endorse such a result.” Id. Moreover, based upon “all of [the] defendant’s words and conduct,” I believe that the trial court could reasonably have decided that the defendant did not “truly wish[] to give up the right to counsel and represent himself and that his invocation of his right to self-representation was neither unequivocal nor sincere. See Marshall, 931 P.2d at 274, 275.
*819The trial court reasonably could have viewed the defendant’s request that Attorney Soldati be removed for cause as specious. The record demonstrates that Attorney Soldati was not the defendant’s first counsel, and that before he was appointed to represent the defendant, numerous prior counsel had withdrawn. As Attorney Soldati informed the court, when asking for a continuance: “I understand that there’s been a series of counsel that have had this case.” According to the trial court, the defendant’s case had been continued “a number of times, sometimes at [the defendant’s] request.”
Additionally, the alleged “conflict of interest” to which the defendant pointed was hardly that. To prevail upon a motion for substitute appointed counsel, a defendant must establish that the conflict between him and his counsel “was so great that it resulted in a total lack of communication preventing an adequate defense.” United States v. Genao, 281 F.3d 305, 312 (1st Cir. 2002) (quotation omitted). The conflict asserted by the defendant does not come close to meeting this standard. In the defendant’s view, because Attorney Soldati was soon to be mayor, he had a motive to “sink” the defendant’s case “so he [could] get [a] conviction” and demonstrate his commitment to keeping the community safe. The defendant’s concern borders on the frivolous.
The trial court could reasonably have viewed the defendant’s reference to representing himself as specious as well. The defendant told the court, in effect, that the court had misconstrued his prior complaints about Attorney Soldati. The record supports a finding that this claim was disingenuous. When Attorney Soldati first raised the issue, he said nothing about the defendant wanting to represent himself. When the court allowed the defendant to air all of his complaints about his attorney, the defendant also said nothing about wanting to represent himself. Indeed, he made it clear that he wanted to be represented by counsel; specifically, he wanted a continuance so that he could “review [his] case more thoroughly or even... begin to review [his] case with counsel.”
Further, the trial court could also have reasonably viewed the defendant’s asserted justification for representing himself as disingenuous. The defendant said that he wanted to represent himself because he did not want to be delayed by the appointment of new counsel, yet when he complained about Attorney Soldati, he specifically said that he wanted a continuance.
In light of the defendant’s borderline frivolous motion to have Attorney Soldati removed because of a “conflict,” and his disingenuous suggestion that when he complained about his attorney, he intended to assert his right to self-representation, I believe that the trial court reasonably could have viewed the defendant’s reference to representing himself as a gambit, as a “polite form of blackmail” to pressure the court to appoint a new attorney *820for him. People v. Lopez, 172 Cal. Rptr. 374, 377 (Ct. App. 1981). “Any dispassionate reading of this record reflects that this defendant was playing games with the court on this issue.” Id.
The defendant’s failure to mention representing himself again until this appeal further supports the view that his initial request was insincere. See Manthey, 92 Fed. App’x at 295; see also People v. Valdez, 82 P.3d 296, 317 (Cal. 2004) (“[T]he fact that defendant made only a single reference to the right to self-representation . .. supports the conclusion that defendant did not make an unequivocal Faretta motion.”); Morris v. Kikendall, No. 07-CV-2422 (JFB), 2009 WL 1097922, at *11 (E.D.N.Y. April 23, 2009). But see People v. Dent, 65 P.3d 1286, 1289-90 (Cal. 2003) (when court told defendant he could not speak except through counsel, defendant’s failure to renew his request to proceed pro se was not evidence of equivocation; defendant could well have been convinced that any further request for self-representation would be futile).
In this case, unlike Dent, the trial court indicated that it would entertain a future motion. When it denied the request, the court said: ‘Well, at least at this stage — that’s fine. I mean, I’m not removing Mr. Soldati. If there’s some further motion dealing with anything, I will address it.” I interpret this statement to mean that the court would entertain a future motion by the defendant to proceed pro se. Regardless, after hearing this statement, the defendant could not reasonably have believed that the trial court had conclusively foreclosed the option of self-representation. See People v. Tena, 67 Cal. Rptr. 3d 412, 422 (Ct. App. 2007).
Given the totality of the circumstances surrounding the defendant’s request, I would conclude, like the Manthey court, that the defendant’s “single, off-the-cuff’ reference to representing himself did not constitute an unequivocal request for self-representation as required by Faretta. The defendant’s statements “do not constitute an unequivocal invocation of the right of self-representation simply... because the trial court failed to make an express finding on the record that the request was equivocal” or otherwise explain its reasoning for denying the request. Marshall, 931 P.2d at 274.
Even if I were to agree with the defendant’s interpretation of his request, because I view the alternative interpretation described above as reasonable, I would be constrained to find his request ambiguous. See Burton v. Collins, 937 F.2d 131, 134 (5th Cir. 1991). “The fact that there is more than one reasonable interpretation of the dialog between [the defendant] and the trial judge is, in a sense, the best evidence that [the defendant] did not clearly and unequivocally assert his right to self-representation.” Id. “Our task ... is not to evaluate whether these competing interpretations [of the defendant’s words] are evenly balanced or assess which is more reasonable. *821Our obligation, like the [trial] court’s, is to indulge in every reasonable presumption against waiver of the right to counsel. Therefore, in the face of ambiguity, I must credit the position most protective of that most important right.” United States v. Proctor, 166 F.3d 396, 405 (1st Cir. 1999) (quotation and citation omitted). “In [the] absence of a clear indication by [the defendant] of his desire to waive his fundamental constitutional right to counsel, we are unwilling to infer from an ambiguous record that such a waiver existed.” Burton, 937 F.2d at 134.
Alternatively, the defendant contends that even if his request to proceed pro se was ambiguous, it was incumbent upon the trial court to resolve the ambiguity his words created. He relies upon our decision in Sweeney to support this argument; I find his reliance misplaced.
In Sweeney, while complaining that his attorney refused to make a particular argument on his behalf, the defendant asked the trial court if he “ha[d] the right to fire [his lawyer].” Sweeney, 151 N.H. at 668, 669 (quotation and emphasis omitted). Rather than inquire further, the trial court answered, “At this point in time, no.” Id. at 669 (quotation and emphasis omitted). We ruled that the defendant’s request could be interpreted either as a request to proceed pro se or as a request for substitute counsel. Id. at 671. We held that it was incumbent upon the trial court to resolve the ambiguity that the defendant’s question presented. Id.
In Sweeney, we relied upon dicta from Proctor, 166 F.3d at 403. See Sweeney, 151 N.H. at 670. Proctor, however, was distinguishable from Sweeney, and is distinguishable from the instant matter, because it did not involve a waiver of the right to counsel; it involved the revocation of such a waiver. See Proctor, 166 F.3d at 397, 402-03. In my opinion, our reliance in Sweeney upon the dicta from Proctor was, thus, misplaced.
Sweeney can be interpreted as conflating a court’s duty when faced with a defendant’s expressed dissatisfaction with appointed counsel with its duty when faced with a defendant’s ambiguous request to proceed pro se. In the former situation, the court has an affirmative duty to inquire further. See United States v. Prochilo, 187 F.3d 221, 225 (1st Cir. 1999) (‘Where the accused voices objections to appointed counsel, the trial court should inquire into the reasons for the dissatisfaction.” (quotation and ellipsis omitted)). In the latter, the court’s duty to inquire is not triggered because the defendant’s request for self-representation was not clear and unambiguous. See Raulerson v. Wainwright, 469 U.S. 966, 970-71 (1984) (Marshall, J., dissenting from denial of petition for writ of certiorari) (“If a request [for self-representation] is ambiguous, the trial judge need not respond, because there has been no clear indication of a desire to waive a right to counsel. If the request is clear ..., a Faretta hearing must follow, to assure that the defendant is not required to proceed with the unwanted *822assistance of counsel.”); Cromer, 389 F.3d at 682 (“Faretta procedures are only required when a defendant has clearly and unequivocally asserted his right to proceed pro se.”); Winstead v. Com., 283 S.W.3d 678, 683 (Ky. 2009) (same); Gill v. Mecusker, 633 F.3d 1272, 1293 (11th Cir. 2011) (“[A] trial court’s obligation to conduct a Faretta hearing, at which a defendant is made aware of the dangers and disadvantages of self-representation, is triggered by the defendant’s clear and unequivocal assertion of a desire to represent himself.” (quotations and brackets omitted)); see also Tuitt, 822 F.2d at 176-77; State v. Barham, 126 N.H. 631, 637 (1985).
A requirement that a trial court inquire further when faced with a request for self-representation that is neither clear nor unambiguous “creates an undesirable counterweight which may lead to a defendant’s making a choice which is ordinarily not in his interest.” Com. v. Myers, 748 N.E.2d 471, 476 (Mass. App. Ct. 2001). Because the right to represent oneself necessarily involves a waiver of the right to counsel, and because the right to counsel is paramount, the judge’s role in this strategic decision would be problematic; to the extent the judge appeared to urge the defendant to exercise his right to self-representation, the judge would appear to urge him to waive the right to counsel. See id.
Properly read, therefore, I view our holding in Sweeney regarding the court’s duty to inquire further as limited to the duty to inquire when a defendant expresses dissatisfaction with appointed counsel. To the extent that Sweeney can be interpreted to require a trial court to inquire further of a defendant when the defendant has not clearly and unambiguously asserted the right to proceed pro se, I view this language as dicta and not controlling in the instant case.
Here, the defendant does not argue, nor could he, that the trial court failed to inquire sufficiently as to his reasons for his dissatisfaction with Attorney Soldati. Faced with an ambiguous request to proceed pro se, and having explored sufficiently the defendant’s reasons for being dissatisfied with his attorney, I would conclude that the trial court had no constitutional obligation to inquire further.
For all the above reasons, therefore, I would hold that the trial court did not violate the defendant’s constitutional right to represent himself because the defendant’s request for self-representation was neither clear nor unequivocal. Because the New Hampshire Constitution is at least as protective as the Federal Constitution under these circumstances, see State v. Thomas, 150 N.H. 327, 330 (2003); Faretta, 422 U.S. at 807, I would necessarily reach the same conclusion under both constitutions.
HICKS, J., joins in the dissent.